Order filed January 29, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01096-CV
                                   ____________

                        DWAIN CAMPBELL, Appellant

                                         V.

                CARRIAGE PLACE APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1016454

                                    ORDER

      The notice of appeal in this case was filed December 7, 2012. The clerk’s
record was filed December 19, 2012. To date, the filing fee of $175.00 has not
been paid. According to the record, appellant’s claim of indigence was denied. See
Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before February 11, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the court
will consider dismissal of the appeal.

                                   PER CURIAM




                                         2